Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendments and arguments filed on 11/02/2020 are acknowledged and have been fully considered.  Claims 1-20 are now pending. Claims 2-9, 13, and 16-20 are amended; claims 1 and 14-15 are withdrawn.
Claims 2-13 and 16-20 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-8, 10-13, 16-20 are indefinite for being dependent on an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 2-8, 10-11, 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20170165155 A1 (Glenn, Jr. et al., 2017; as submitted on IDS of 11/08/2019, .
In regards to claim 9, 2, 3, and 16, Glenn teaches a method of treating hair comprising: a) providing  a concentrated hair care composition in an aerosol foam dispenser wherein the concentrated hair composition comprises: i) less than 10% high melting point fatty compounds by weight of the concentrated hair care composition; ii) from about 1% to about 12% propellant, by weight of the concentrated hair care composition; and iii) from about 60% to about 90% water, by weight of the concentrated hair care composition; b) dispensing the concentrated hair care composition from the aerosol foam dispenser as a foam; c) applying the foam to the hair; and d) rinsing the foam from the hair (see Glenn Page 1, paragraph 0006). Glenn further teaches that the concentrated hair care composition has a liquid viscosity of from about 1 centipoise to about 15000 centipoise (see Glenn, Page 1, paragraph 0006), alternatively from about 1 centipoise to about 8000 centipoise, alternatively from about 5 centipoise to about 5000 centipoise (see Glenn, Page 9, paragraph 0144).  Glenn also teaches that the concentrated hair care composition may comprise from about 0.25% to about 5% by weight of the concentrated hair care composition a cationic surfactant (see Glenn, Page 8, paragraph 126). Glenn also teaches that the fatty compound combined with one or more surfactants and an aqueous carrier form a gel network (see Glenn, Page 1, paragraph 0002).
Further in regard to claims 4-5, 9, 16-17, Glenn also teaches an example of a conditioner with a gel network, a total percentage of 2.96% of fatty alcohol (cetyl alcohol and stearyl alcohol), a total percentage of 5.22% of cationic surfactant (behenyl trimonium methsulfate), a total percentage of 2.00% of a propellant, and about 74.36% of water (see Glenn, Page 18, 
In regards to claims 6 and 16, Glenn teaches that the fatty compound is cetyl alcohol, stearyl alcohol, behenyl alcohol, and mixtures thereof (see Glenn, Page 7, paragraph 0120). Glenn teaches that the fatty compound comprises less than 10% of the hair care composition (see Glenn Page 1, paragraph 0006). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 10, Glenn teaches that the aerosol foam dispenser comprises a dip-tube (see Glenn, Page 10, paragraph 0153).
In regards to claim 11, Glenn teaches that the foam of step c of the method has a density of from about 0.025 g/cm3 to about 0.40 g/cm3 (see Glenn, Page 1, paragraph 0006).

Glenn is silent on the gel matrix composition comprising all vesicles or mostly vesicles and the mole ratio of cationic surfactant and fatty compound.

In regards to claim 9, Federle teaches a composition comprising fatty alcohols that can be used in a hair conditioner (see Federle, Page 1, paragraph 0002). Federle further teaches that the gel network can form vesicular/lamellar structures when the gel network formed from 

In regards to claims 7, 9, 16, and 19, Midha teaches a gel network in a personal care composition suitable for use on hair (see Midha, Page 1, paragraph 0002) comprising a fatty compound, cationic surfactant, and an aqueous carrier (see Midha, Page 5, paragraph 0052). The fatty compound comprises cetyl alcohol, stearyl alcohol, behenyl alcohol, and mixtures thereof (see Midha, Page 7, paragraph 0073). The cationic surfactant comprises behenyl trimethyl ammonium chloride or stearyl trimethyl ammonium chloride (see Midha, Page 5, paragraph 0056). Midha further teaches that the mole ratio of cationic surfactant to the fatty compound is from about 1:1 to 1:10 (see Midha, Page 5, paragraph 0055).

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Glenn, Federle, and Midha to formulate a method of treating hair comprising a method of treating hair comprising: a) providing  a concentrated hair care composition in an aerosol foam dispenser wherein the concentrated hair composition comprises: i) less than 10% high melting point fatty compounds by weight of the concentrated hair care composition; ii) from about 1% to about 12% propellant, by weight of the concentrated hair care composition; and iii) from about 60% to about 90% water, by weight of the concentrated hair care composition; b) dispensing the concentrated hair care composition 
Further, as the combination of teachings of Glenn, Federle, and Midha would yield an identical gel network as instantly claimed, the properties, such as the uniformity of instant claim 8 and shear stress of claims 9 and 13, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Further, the prior art teaches a composition and a process for forming said gel network composition described by applicants instant application, but applicants observation that it also .

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20170165155 A1 (Glenn, Jr. et al., 2017) in view of US PGPUB 20110171155 A1 (Federle et al., 2011) and US PGPUB (20050143268 A1 (Midha et al., 2005) as applied to claims 9, 2-8, 10-11, 13, 16-19 above, and further in view of US PGPUB 20170087068 A1 (Callens et al., 2017; as submitted on IDS of 11/08/2019).
The teachings of Glenn, Federle, and Midha have been described supra in regards to claim 9. 
Glenn, Federle and Midha are silent on the foam composition comprises a compression force from about 10 g to about 40 g of instant claim 12. 

Callens et al. teaches a hair care composition comprising a high melting point compound, a cationic surfactant system, an aqueous carrier, and a propellant, wherein the composition has a foam density of at least about 0.3, and wherein the composition has a foam collapse resistance value of at least about 1.5N (see Callens et al., Page 1, paragraph 0010). Callens et al. further teaches that the foam collapse resistance value is a resistance value of the foaming composition to prevent its macro structure from collapsing when putting a fixed load under compressed action on the foaming composition (see Callens et al., Page 2, paragraph 0024). The method is described on Page 2, paragraph 0025. This is a similar method to the one 
It is noted the foam collapse resistance value is a variable that can be modified. Callens et al. teaches that when the value is too low the composition tends to provide reduced spreadability and may provide reduced wet conditioning benefits, and when the value is too high, the composition tents to provide poor adhesion to hair fibers (see Callens et al., Page 2, paragraph 0027). As such, the foam collapse resistance value would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the foam compression force of the instant claims cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the foam collapse resistance value to obtain the desired balance between the foam resistance value being too low or too high as taught by Callens et al. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

s 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20170165155 A1 (Glenn, Jr. et al., 2017) in view of US PGPUB 20110171155 A1 (Federle et al., 2011) and US PGPUB (20050143268 A1 (Midha et al., 2005) as applied to claims 9, 2-8, 10-11, 13, 16-19 above, and further in view of NPL1 (Colloidal structure and physical properties of gel networks containing anionic surfactant and fatty alcohol mixture, 2011).
The teachings of Glenn, Federle, and Midha have been described supra in regards to claim 16.
Glenn, Federle, and Midha are silent on the gel network being uniform as identified by the differential scanning calorimetry method. 

NPL1 teaches that the uniformity of a gel network comprising a fatty alcohol mixture and a surfactant can be measured using differential scanning calorimetry (see NPL1, Page 809, Differential Scanning Calorimetry). The uniformity of the sample is shown in Figure 5c, where there is a single peak for the gel network comprising stearyl alcohol and cetyl alcohol in the differential scanning calorimetry thermograms (see NPL1, Page 811, Fig. 5). Further, NPL1 reinforces that the homogeneity of the gel network measured via differential scanning calorimetry is a measurement of a composition’s physical property and not a patentable parameter. NPL1 teaches a similar composition and a similar process for forming said gel network composition described by applicants instant application, but applicants observation that it also has a measurement for uniformity does not give it patentable weight, since it is a similar composition and similar process of making, as adding a characterization to a prior art 
It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the method of using differential scanning calorimetry to measure the uniformity of a gel network with the teachings of Glenn, Federle, and Midha. One with ordinary skill in the art would be motivated to combine the known technique of using differential scanning calorimetry to measure the uniformity of a gel network of NPL1 to measure the gel network composition of Glenn, Federle, and Midha with predictable results yielding a reasonable expectation of success. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine prior art elements according to known methods to yield predictable results per MPEP 2141. Use of a known technique to measure a known parameter of a known composition is within the purview of the skilled artisan and would yield predictable results.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that Glenn .

In response to applicant's argument that Federle is directed towards cleaning compositions that include mixtures of scatter-branched chain fatty acids, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method of making the gel network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus the argument that Federle teaches a method that is different than the specific method discussed in the instant specification, are not germane to the issue at hand as the claims of the instant application are directed to a method of use, not a method of making. 

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Glenn, Federle, and Midha to formulate a method of treating hair comprising a method of treating hair comprising: a) providing  a concentrated hair care composition in an aerosol foam dispenser wherein the concentrated hair composition comprises: i) less than 10% high melting point fatty compounds by weight of the concentrated hair care composition; ii) from about 1% to about 12% propellant, by weight of the concentrated hair care composition; and iii) from about 60% to about 90% water, by weight of the concentrated hair care composition; b) dispensing the concentrated hair care composition from the aerosol foam dispenser as a foam; c) applying the foam to the hair; and d) rinsing the foam from the hair, wherein the gel network is formed with a cationic surfactant and fatty alcohol in a mole ratio from about 1:1 to 1:10, in the form of vesicles and the liquid phase viscosity of composition is from about 1 centipoise to about 15000 centipoise. One with ordinary skill in the art would be motivated to use the vesicular/lamellar structure in the gel network of Federle in the combination of Glenn, Federle, and Midha as it translates to a lubricating benefit for the hair (see Federle, Page 23, paragraph 0156). One with ordinary skill in . 

In response to applicant’s argument that the mole ratio of cationic surfactant to fatty alcohol is from about 0.55 to about 1.2 is not taught by Midha, examiner points out Midha teaches that the mole ratio of cationic surfactant to the fatty compound is from about 1:1 to 1:10 (see Midha, Page 5, paragraph 0055). The claimed ratio of 0.55: 1.2 is equivalent to about a ratio of 1: 2.2, which is within the range taught by Midha. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Applicant argues that the Specification includes data that demonstrates that if the mole ratio of cationic surfactant to fatty alcohol is outside the claimed range, the shear stress of the gel network base will be too high or too low to be dispensed as a high quality foam. However, Applicants have burden of explaining proffered data.  Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & 
Further, the data presented shows results from the ratio of 1: 0.5 to 1: 2.3, however the mole ratios from the instant claims are from about 0.66 to about 1 (claims 7 and 19), from about 0.63 to about 1.1 (claim 16), and from about 0.55 to about 1.2. The mole ratios listed here can be rewritten as about 1 to about 1.5, about 1 to about 1.75, and about 1 to about 2.2, respectively. “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, the result of example C on Table 3 (see Pages 30-31 of instant specification as filed) is the closest to the ratio of about 1 to about 2.2, which is shown to have a shear stress outside of what is “consumer preferred”. The same is seen with example D in the same table, which is the most comparable to the ratio of about 1 to about 1.75, however it is not within the ratio as claimed. 
As applicant’s arguments against the rejection over US PGPUB 20170165155 A1 (Glenn) in view of US PGPUB 20110171155 A1 (Federle) and US PGPUB 20050143268 A1 (Midha) are not persuasive, the arguments presented against US PGPUB 20170165155 A1 (Glenn) in view of US PGPUB 20110171155 A1 (Federle) and US PGPUB 20050143268 A1 (Midha) in further view of US PGPUB 20170087068 A1 (Callens et al., 2017; as submitted on IDS of 11/08/2019) are not persuasive. 
.
 
Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611    
                                                                                                                                                                                                    /Melissa L Fisher/Primary Examiner, Art Unit 1611